                          Case 1:16-cv-03104-SCJ Document 60-6 Filed 11/28/18 Page 1 of 3
                                      Attachment D-2 Defendant's List of Exhibits

~AO     18?1Rey 7/87) Exhjbjt and Wjtness I jst


                                                 UNITED STATES DISTRICT COURT
                               Northern                                               DISTRICT OF                                       Georgia



                              Judy A. Crow
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        v.
                     United States of America                                                                         CaseNumber: 1:16-CV-3104-SCJ

PRESIDING JUDGE                                                    PLAINTIFF'S ATTORNEY                                     DEFENDANT'S ATTORNEY
  Steve C. Jones                                                    Dennis Cathey                                           Gabriel Mendel
TRIAL DATE (S)                                                     COURT REPORTER                                           COURTROOM DEPUTY

 PLF.      DEF.        DATE            MARKED ADMITTEC
 NO.       NO.        OFFERED                                                                           DESCRIPTION OF EXHIBITS* AND WITNESSES

             1                                                      Longstreet Clinic Medical Records for James Crow

             2                                                      Stephens County Hospital Medical Records for James Crow

             3                                                      Harry C. McDonald Medical Records for James Crow

             4                                                      VA Medical Records for James Crow

             5                                                      Plaintiff's Response to Defendant's First Interrogatories

             6                                                      Plaintiff's Response to Defendant's First Requests to Produce

             7                                                      CV of L. Van Crisco, M.D.

             8                                                      Expert Report of L. Van Crisco, M.D.




• Include a notatiOn as to the locatiOn of any exh1b1t not held With the case file or not available because ofs1ze.

                                                                                                                                    Page I of      Pages
       Case 1:16-cv-03104-SCJ Document 60-6 Filed 11/28/18 Page 2 of 3




                             ATTACHMENT "D-2A"

         Plaintiff's Objections to Defendant's Exhibit and Witness List

      Pursuant to Local Rule 16.6(A), Plaintiff hereby objects to the following

exhibits listed by Defendant on Attachment D-2:


7.    CV of L. Van Crisco, M.D.

      Plaintiff objects to the introduction of the CV (curriculum vitae) of Dr. L.

Van Crisco, M.D. Expert CVs are out of court statements offered to prove the

truth of the matter asserted and, accordingly, fall within the definition of hearsay.

See Fed. R. Evid. 802; Sheffield v. State Farm Fire & Cas. Co., No. 5:14-CV-38,

2016 WL 3548550, at *8 (S.D. Ga. June 23, 2016).

      Defense counsel can, of course, elicit testimony from this witness regarding

his background and expertise, but because it is hearsay, Plaintiff objects to the

introduction of the CV itself.

8.    Expert Report of L. Van Crisco, M.D.


      While Plaintiff can find no Georgia authority which has addressed this issue,

Federal Courts around the country have consistently held that expert reports are

hearsay, and thus, are not admissible at trial. See Wright v. Watkins & Shepard

Trucking, Inc., 2016 U.S. Dist. LEXIS 6530 (D. Nev. Jan. 19, 2016); Ake v. General

Motors Corp., 942 F.Supp. 869, 877-78 (W.D.N.Y. 1996); Engebretsen v. Fairchild

Aircraft Corp., 21 F.3d 721, 728 (6th Cir. 1994). See also FRE 702.

                                          -1-
            Case 1:16-cv-03104-SCJ Document 60-6 Filed 11/28/18 Page 3 of 3




        The report of Dr. Van Crisco is hearsay and is inadmissible at trial. Like the C.V.

referenced above, Defendant's counsel can certainly elicit testimony from their expert

regarding his opinions, but the report itself is inadmissible and Plaintiff objects to its

introduction into evidence.

        Further, the expert report of Dr. Van Crisco contained reference to a learned

treatise.    In the event Defendant would seek to introduce the learned treatise into

evidence, Plaintiff would object based upon Local Rule 16.4(B)(l9)(a).




                                            -2-
